Citation Nr: 1140366	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  06-09 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for infectious hepatitis with cirrhosis of the liver.

2.  Entitlement to service connection for alcohol abuse, to include as secondary to service-connected psychiatric disability.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and March 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefit sought on appeal.

Before the Board may consider the merits of a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  "[T]he Board does not have jurisdiction to consider a claim which [has been] previously adjudicated unless new and material evidence is present, and before the Board may reopen such a claim, it must so find."  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, the matter appropriately before the Board is whether new and material evidence has been presented to reopen the previously denied claim of service connection for infectious hepatitis.  

In June 2008, the Board remanded the Veteran's claim of service connection for alcohol abuse for further development-including a VA examination.  The requested action was taken, but the Board finds the VA examination to be inadequate, and thus, the claim must be remanded again.  See Stegall v. West, 11 Vet. App. 268

The issues of entitlement to service connection for alcohol abuse and infectious hepatitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Service connection for hepatitis was denied in an April 1999 rating decision and an August 2004 Board decision.  The Veteran attempted to appeal the denial, but the appeal was not timely filed.  

3.  Since the most recent final decision in August 2004, the Board has received new and material evidence to reopen the Veteran's claim of service connection for infectious hepatitis.  


CONCLUSIONS OF LAW

1.  The August 2004 Board decision denying service connection for infectious hepatitis is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2010).

2.  Evidence received since the August 2004 Board decision denying service connection for infectious hepatitis is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  In this case, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision regarding reopening the Veteran's claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The Veteran seeks to reopen his previously denied claim of service connection for infectious hepatitis.

In April 1999, the RO originally denied service connection for infectious hepatitis.  In an August 2004 decision, the Board continued the denial.  The Veteran was advised of the denial of benefits and of his appellate rights, but did not file a timely appeal to the decision.  As such, it became final.  See 38 U.S.C.A. §§ 7103-7105; 38 C.F.R. §§  20.1100, 20.1104.

Pursuant to an application received in January 2007, the Veteran seeks to reopen his previously denied claim of service connection for infectious hepatitis.  Generally, where prior RO decisions have become final, they may only be reopened through the receipt of new and material evidence.  38 U.S.C.A. § 5108.  Where new and material evidence is presented or secured with respect to claims which have been disallowed, the Secretary shall reopen the claims and review the former dispositions of the claims.  Evidence presented since the last final denial will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).  New and material evidence means existing evidence that by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  Id.  The credibility of new evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence at the time of the Board's August 2004 decision, included service treatment records (STRs), post-service VA treatment records, and VA examination reports.  Service connection for infectious hepatitis was denied based upon no relationship between the currently diagnosed hepatitis C and in-service treatment for hepatitis.  

Evidence received since the August 2004 decision most importantly includes a February 2009 VA examination report and the Veteran's contention that his infectious hepatitis was caused by his in-service inoculations.  Also, the Veteran is currently diagnosed as having cirrhosis of the liver.  

Without need to discuss each new piece of evidence in depth, the Board finds that the new evidence of record warrants reopening of the Veteran's claim.  The Veteran was originally denied service connection for infectious hepatitis because there was no nexus between the in-service treatment for hepatitis and his current active hepatitis C.  Additionally, the Veteran has raised a new theory of entitlement for service connection-it was caused or worsened by in-service inoculations.  The Board finds that not only is this evidence new, as it was not before prior agency decision makers, it is material as it speaks to an unestablished fact necessary to substantiate the claim.  Namely, there is evidence suggesting that the Veteran's current infectious hepatitis may have been caused by his in-service inoculations.

The Board notes that the U.S. Court of Appeals for Veterans Claims (Court) has held that section 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of the claim of service connection for infectious hepatitis.

The Board finds this evidence to be credible only for purposes of reopening his claim.  Thus, the Veteran's previously denied claim of entitlement to service connection for infectious hepatitis is reopened.


ORDER

New and material evidence having been received, the Veteran's claim of service connection for infectious hepatitis is reopened.  



REMAND

Upon preliminary review of the evidence of record, and in light of the findings above, the Board finds that further evidentiary development is necessary regarding the Veteran's service connection claims for alcohol abuse and infectious hepatitis.  

Alcohol Abuse

The Veteran contends that his alcohol abuse was caused by his service-connected depression.  By way of background, the Veteran was originally awarded service connection for depression in an April 2011 rating decision and assigned an effective date of February 23, 2005.  

Based on the record, in June 2008, the Board remanded the matter for the purposes of obtaining a VA medical examination to clarify the nature and etiology of the Veteran's alcohol abuse.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (a medical examination is necessary when the evidence indicates that a veteran's current disability may be associated with service, but is lacking in specificity to support a decision on the merits). 

The Veteran was afforded VA examinations in February 2009 and July 2010.  After examining the Veteran and reviewing his claims folder, the February 2009 examiner diagnosed the Veteran as having depression, NOS.  The examiner indicated that it was possible that the Veteran was self-medicating with alcohol due to his depression, but provided no nexus opinion.  The Board finds that this examination is inadequate inasmuch as no opinion was made regarding the claimed alcohol abuse disorder.  

After examining the Veteran and reviewing his claims folder, the July 2010 VA examiner diagnosed depression, NOS, and polysubstance abuse in remission.  The examiner indicated that he was unable to state that the Veteran's alcohol abuse was causally related to his depression without resorting to speculation. 

The U.S. Court of Appeals for Veterans Claims (Court) has held that "before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In other words, in cases such as this, where an examiner concludes that an opinion cannot be provided without resorting to speculation, it must "be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes."  Id. at 7.  If not, "it is the Board's duty to remand for further development."  Id.  

In this case, the basis for the examiner's inability to provide an opinion without resorting to speculation is unfortunately unclear.  The examiner merely noted that "it is not unusual for individuals who are depressed to abuse substances and alcohol in an attempt to feel relief," but could not indicate whether this was the case with the Veteran without resort to speculation.  Further, there was no opinion provided as to whether the Veteran's alcohol abuse was chronically worsened by his depressive symptoms.  It is unclear whether the examiner considered the Veteran's testimony that his substance abuse increased due to depressive symptoms, or whether she was unable to provide the opinion for some other reason.  To ensure that VA has met its duty to assist, the Board finds that another medical opinion is therefore necessary.  Stegall v. West, 11 Vet. App. 268, 271 (finding that where a VA medical examination did not comply with the directions found in a prior remand order, the matter must be remanded for additional development); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (holding that a medical opinion is inadequate where the examiner does not provide the requested opinion).

Infectious Hepatitis

The Veteran contends that his current hepatitis diagnoses are related to his in-service "air-gun" inoculations.  The Veteran was treated for hepatitis A during service-noted as Australian antigen negative.  In an October 1975 treatment record, the Veteran denied any intravenous (IV) drug use.  The assessment was HAA negative hepatitis, possibly contracted from swimming in polluted water.  The Veteran contends that he was quarantined for his hepatitis.  He also reported a history of hospitalization for treatment of hepatitis during his discharge medical examination in November 1975.  

Following service, the Veteran was treated for both hepatitis B and hepatitis C.  VA examinations of record reflect that the Veteran likely had hepatitis B during service, and that his hepatitis C was not likely related to service.  

The Veteran underwent a VA examination of the liver in November 2008, and there was no review of the claims file by the physician's assistant/examiner.  In February 2009, the examiner submitted an addendum indicating that he reviewed the claims file, and no change was warranted related to his opinion.  He diagnosed the Veteran as having hepatitis C and noted he tested positive for hepatitis B in the past.  Hepatitis B was non-reactive at present because of two years of interferon treatment.  The examiner ultimately diagnosed the Veteran as having hepatitis C with cirrhosis of the liver.  He opined that it was less likely than not that the Veteran's hepatitis C was the result of his in-service air-gun injection immunizations.  In reaching that opinion the examiner stated that it is biologically plausible that one could get hepatitis C from these injectors, but was not reasonable or likely considering his history of IV drug abuse.  In other words, the examiner found that the Veteran's IV drug abuse was the likely cause of his hepatitis C.  The examiner did not discuss the cause of the Veteran's currently diagnosed cirrhosis of the liver.  Although one would believe that the cirrhosis was related to the hepatitis, there is no medical evidence specifically making that connection.

The Board finds the November 2008 VA examination to be inadequate inasmuch as there is no discussion as to what caused the Veteran's cirrhosis, and whether his in-service treatment for hepatitis could have caused or worsened his currently diagnosed cirrhosis.  See Barr v. Nicholson, 21 Vet. App. 303.  Thus, the Board finds that a remand is necessary for another VA examination to be scheduled to address the Veteran's in-service treatment for hepatitis and his current diagnoses of hepatitis B and C with cirrhosis of the liver.  



Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the VA physician who completed the July 2010 VA medical examination and seek clarification of her opinion regarding the etiology of the Veteran's alcohol abuse disorder.  She should again be asked to provide an opinion, with supporting rationale, as to whether it is as least as likely as not (50 percent or greater likelihood) that the Veteran's alcohol abuse disorder was caused or chronically worsened by his now, service-connected depression.  In providing this opinion, the examiner must specifically consider the Veteran's reports of increased alcohol consumption due to increased depressive symptoms.  If the examiner continues to feel unable to provide the requested opinion without resorting to speculation, she must explain the basis of such conclusion. 

If the VA physician who provided the July 2010 VA medical opinion is unavailable, the Veteran should be afforded a VA medical examination for the purposes of determining the nature and etiology of his alcohol abuse disorder.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the Veteran, considering his reported substance abuse history, and reviewing his claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is as least as likely as not that the Veteran's alcohol abuse disorder was caused or chronically worsened by his service-connected depression.

The report of examination must include a complete rationale for all opinions rendered.  If the examiner feels unable to provide the requested opinion without resorting to speculation, he or she must explain the basis of such conclusion. 

2.  The Veteran should be afforded a VA medical examination for the purposes of determining the nature and etiology of his infectious hepatitis with cirrhosis of the liver.  It is requested that the VA examination be performed by someone with increased familiarity in infectious diseases.  The claims folder must be provided to the examiner for review in connection with the examination.  After examining the Veteran, considering his reported substance abuse history, and reviewing his claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is as least as likely as not that the Veteran's infectious hepatitis with cirrhosis was caused or worsened by service or his in-service treatment for hepatitis.  The examiner is asked to specifically discuss the clinical history of hepatitis A and B diagnoses and their impact on his currently diagnosed cirrhosis of the liver.

The report of examination must include a complete rationale for all opinions rendered.  If the examiner is unable to provide the requested opinion without resorting to speculation, he or she must explain the basis of such conclusion. 

3.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


